    4:09-cr-00073-TLW      Date Filed 06/02/20    Entry Number 1695    Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:09-cr-00073-TLW-2

       v.
                                                              Order
 Delante Ronzell Byrd



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base and 5 Kilograms or More of Cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), 841(b)(1)(A)(iii), and 846. After

taking into account the § 851 Information that the Government previously filed, his

statutory sentencing range was 20 years to Life, followed by at least 10 years of

supervised release. PSR ¶¶ 136, 141. His Guidelines range at sentencing—after

taking into account his classification as a career offender—was 360 months to Life

(37/VI), followed by 10 years of supervised release. PSR ¶¶ 137, 144. After granting

the Government’s motion for a downward departure pursuant to § 5K1.1 and

departing five levels, his reduced Guidelines range became 210–262 months (32/VI).

The Court imposed a 210-month term of imprisonment, followed by a 10-year term of

supervised release. ECF No. 945. The Court later reduced his sentence to 150

                                           1
    4:09-cr-00073-TLW        Date Filed 06/02/20   Entry Number 1695    Page 2 of 3




months imprisonment pursuant to a Rule 35(b) motion filed by the Government. ECF

No. 1577.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. § 841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§ 841(b)(1)(A)(iii) by increasing the threshold amount of crack from 50 grams to 280

grams.

      The Fourth Circuit recently held that a defendant convicted of a multi-object

drug conspiracy case involving crack and some other drug is still eligible for a

reduction even though the Fair Sentencing Act only modified the penalties associated

with crack. See United States v. Gravatt, 953 F.3d 258, 264 (4th Cir. 2020). Thus,

Defendant is eligible for a sentence reduction under § 404(b) of the First Step Act and

18 U.S.C. § 3582(c)(1)(B).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” Notably, Gravatt did not address whether that particular defendant’s



                                            2
    4:09-cr-00073-TLW       Date Filed 06/02/20   Entry Number 1695    Page 3 of 3




sentence should have been reduced, only that he was eligible for consideration. See

Gravatt, 953 F.3d at 264.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a sentence reduction is not appropriate in this case. There

are several reasons why the Court has reached this conclusion, including (1) he was

held accountable at sentencing for a crack weight (44 kilograms) that would have

clearly supported a charge to the current threshold amount (280 grams); (2) his

statutory penalties would have been the same if the Fair Sentencing Act had been in

place at the time of his sentencing because he was also convicted of conspiring to

possess with intent to distribute 5 kilograms or more of cocaine;1 (3) he has a

significant prior record, including several prior drug distribution convictions; and (4)

he was on parole when he committed the instant offense. For these reasons, the Court

declines to reduce his sentence, and his motion, ECF No. 1682, is therefore DENIED.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

June 2, 2020
Columbia, South Carolina


1 Notably, he was held accountable at sentencing for a cocaine weight of 36.48
kilograms, in addition to the crack weight of 44 kilograms.


                                           3
